Opinion issued December 10, 2009











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00901-CV
____________

ESSEX CRANE RENTAL CORP. AND VINCENT A. MORANO, 
Appellants

V.

JAMES W. MCPHERSON, SR., COASTAL TERMINAL OPERATORS,
INC., COASTAL STEVEDORING CORPORATION, MCPHERSON
INTERESTS, LTD., JAMES W. MCPHERSON, ERIC G. CARTER d/b/a
ERIC G. CARTER AND ASSOCIATES, DAVID W. FARLEY, KENNETH
BEVERLY, AND HOUSTON INDUSTRIAL, Appellees




On Appeal from the 151st  District Court 
Harris County, Texas
Trial Court Cause No. 2002-62464




MEMORANDUM OPINION
          By interlocutory memorandum order, dated November 24, 2009, we notified
appellants, Essex Crane Rental Corporation and Vincent A. Morano, that it appeared
that we did not have jurisdiction over this appeal because there was no appealable
order or judgment in the record.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195
(Tex. 2001) (“[T]he general rule, with a few mostly statutory exceptions, is that an
appeal may be taken only from a final judgment.”); Tex. R. App. P. 42.3(a). We
notified appellants that this appeal was subject to dismissal unless, within ten days
from the issuance of the November 24, 2009 memorandum order, they explained how
this Court had jurisdiction.  See Tex. R. App. P. 42.3(a) (after giving ten days’ notice
to all parties, appellate court may dismiss the appeal if it is subject to dismissal for
want of jurisdiction).  The ten days have passed, and appellants have not responded
to our November 24, 2009 memorandum order.
          The appeal is dismissed for want of jurisdiction.  All pending motions in this
appeal are overruled as moot.  The Clerk is directed to issue mandate within ten days
of the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Higley, and Sharp.